DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment along with the Examiner’s amendment overcomes the 35 USC §112(b) rejections.
Applicant’s amendment along with the Examiner’s amendment overcomes the 35 USC §102(a)(1) and §103 rejections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Adele Critchley on July 20, 2022.
The application has been amended as follows: 

1. (Currently Amended) A locking and unlocking device for forming an interface between a shell base and an upper cuff of a sports boot and designed to be oriented along an axis that is perpendicular to a transverse axis (Y) of the sports boot, wherein the upper cuff is articulated in rotation around the shell base, the locking and unlocking device comprising: 
an actuation element; 
a lock; and 
a rear deflector, 
wherein the actuation element is mobile between a first position and a second position, controlling the position of the lock and the position of the rear deflector such that: 
- in the first position of the actuation element, the lock occupies a locking position in which the lock can block the upper cuff in rotation relative to the shell base, and the rear deflector occupies a low position in which [[a]] the rear deflector can close a cut-out at [[the]] a rear of the shell base; 
- in the second position of the actuation element, the lock occupies an unlocking position in which the lock can release the rotation of the upper cuff relative to the shell base, and the rear deflector occupies a high position in which the rear deflector can open up at least partly the cut- out at the rear of the shell base, in order to increase the amplitude of flexure of a lower leg of a user in the sports boot when worn; and 
wherein the lock is a rocker which is mobile between the first position of the actuation element in which the lock occupies the locking position and the second position of the actuation element in which the lock occupies the unlocking position, wherein in the locking position of the lock, the rocker can block the rotation of the upper cuff relative to the shell base; and wherein in the unlocking position of the lock, the rocker can release the rotation of the upper cuff relative to the shell base; 
- the actuation element comprises a lever which is mobile between a first lever position and a second lever position; and 
- a spring including a first part connected to the rocker and a second part connected to the lever, the lever, the spring and the rocker are connected to one another such that the spring is retained only by the first part connected to the rocker and by the second part connected to the lever
wherein the rocker, the lever and the spring are designed such that: 
- when the lever is in the first lever position, the rocker is in the locking position; 
- when the lever is in the second lever position, the rocker is in the unlocking position; 
- a position of locking and a position of unlocking of the rocker are maintained stable under an effect of the spring; 
- a displacement of the rocker is driven by a displacement of the lever by means of the spring, and
wherein the spring comprises a set of coils arranged around an axis designed to be oriented parallel to [[a]] the transverse axis (Y) of the sports boot.

Claim 6 (Cancelled)

8. (Currently Amended) The locking and unlocking device according to claim 1 [[6]], wherein the actuation element is driven by the lever which is mobile in rotation around a second rotational shaft, the rotation of the lever from the first lever position to the second lever position giving rise to loading then relaxation of the spring.

Claim 10 (Cancelled)

15. (Currently Amended) A sports boot, comprising: 
a shell base; 
an upper cuff articulated in rotation around the shell base, the upper cuff includes a locking and unlocking device for forming an interface between the shell base and [[an]] the upper cuff of the sports boot, wherein the upper cuff is articulated in rotation around the shell base, wherein the locking and unlocking device includes: 
an actuation element; 
a lock; and 
a rear deflector, 
wherein the actuation element is mobile between a first position and a second position, controlling the position of the lock and the position of the rear deflector such that:
- in the first position of the actuation element, the lock occupies a locking position in which the lock can block the upper cuff in rotation relative to the shell base, and the rear deflector occupies a low position in which the rear deflector can close a cut-out at a rear of the shell base; 
- in the second position of the actuation element, the lock occupies an unlocking position in which the lock can release the rotation of the upper cuff relative to the shell base, and the rear deflector occupies a high position in which the rear deflector can open up at least partly the cut-out at the rear of the shell base, in order to increase the amplitude of flexure of a lower leg of a user in the sports boot when worn; and 
wherein the locking and unlocking device further comprises: 
- the lock is a rocker which is mobile between the first position of the actuation element in which the lock occupies the locking position and the second position of the actuation element in which the lock occupies the unlocking position, wherein in the locking position of the lock, the rocker can block the rotation of the upper cuff relative to the shell base; and wherein in the unlocking position of the lock, the rocker can release the rotation of the upper cuff relative to the shell base; 
- the actuation element is a lever which is mobile between a first lever position and a second lever position; and 
- a spring including a first part connected to the rocker and a second part connected to the lever; and 
wherein the rocker, the lever and the spring are designed such that:
- when the lever is in the first lever position, the rocker is in the locking position; 
- when the lever is in the second lever position, the rocker is in the unlocking position; 
- a position of locking and a position of unlocking of the rocker are maintained stable under an effect of the spring; 
- a displacement of the rocker is driven by a displacement of the lever by means of the spring, and
the lever, the spring and the rocker are connected to one another such that the spring is retained only by the first part connected to the rocker and by the second part connected to the lever.

20. (Currently Amended) A locking and unlocking device for forming an interface between a shell base and an upper cuff of a sports boot and designed to be oriented along an axis that is perpendicular to a transverse axis (Y) of the sports boot, wherein the upper cuff is articulated in rotation around the shell base, the locking and unlocking device comprising: 
an actuation element; 
a lock; and 
a rear deflector, 
wherein the actuation element is mobile between a first position and a second position, controlling the position of the lock and the position of the rear deflector such that: 
in the first position of the actuation element, the lock occupies a locking position in which the lock can block the upper cuff in rotation relative to the shell base, and the rear deflector occupies a low position in which [[a]] the rear deflector can close a cut-out at [[the]] a rear of the shell base;
in the second position of the actuation element, the lock occupies an unlocking position in which the lock can release the rotation of the upper cuff relative to the shell base, and the rear deflector occupies a high position in which the rear deflector can open up at least partly the cut- out at the rear of the shell base, in order to increase the amplitude of flexure of a lower leg of a user in the sports boot when worn; and 
wherein 
the lock is a rocker which is mobile between the first position of the actuation element in which the lock occupies the locking position and the second position of the actuation element in which the lock occupies the unlocking position, wherein in the locking position of the lock, the rocker can block the rotation of the upper cuff relative to the shell base; and wherein in the unlocking position of the lock, the rocker can release the rotation of the upper cuff relative to the shell base; 
the actuation element comprises a lever which is mobile between a first lever position and a second lever position; and 
a spring including a first part directly connected to the rocker and a second part directly connected to the lever; and 
wherein the rocker, the lever and the spring are designed such that: 
when the lever is in the first lever position, the rocker is in the locking position; 
when the lever is in the second lever position, the rocker is in the unlocking position; 
a position of locking and a position of unlocking of the rocker are maintained stable under an effect of the spring; 
a displacement of the rocker is driven by a displacement of the lever by means of the spring, and wherein the spring comprises a set of coils arranged around an axis designed to be oriented parallel to [[a]] the transverse axis (Y) of the sports boot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732    

/ALISSA L HOEY/Primary Examiner, Art Unit 3732